Citation Nr: 0833614	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an 
adjustment disorder.

2.  Entitlement to service connection for residuals of a left 
wrist injury.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976, 
from May 1994 to September 1994, and from November 1994 to 
March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  During the pendency of the appeal, the veteran 
moved and jurisdiction of the claims was transferred to the 
RO in Atlanta, Georgia.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in October 2007.  A 
transcript of that hearing has been associated with the 
claims folder.  This case was remanded by the Board in 
January 2008 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.   The veteran's psychiatric symptomatology, including 
irritability, inability to focus, and social isolation, is 
demonstrative of a mild impairment of ability to interact 
socially and perform occupational duties.

2.  There is no competent evidence of current left wrist 
pathology.  

3.  There is no competent evidence of current right knee 
pathology.  




CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 10 
percent for an adjustment disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.126, 4.130, Diagnostic Codes (DCs) 9440, 9434 (2007).

2.  Residuals of a left wrist injury were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).

3.  A right knee disorder was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for an Adjustment Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

In cases of disability ratings, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under DC 9440, in order for the veteran to receive a rating 
in excess of 10 percent for an adjustment disorder, the 
evidence must show the following:

occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

After a review of the claims file, the Board concludes that 
the evidence does not support a rating in excess of 10 
percent.  

The veteran was afforded a VA mental disorders examination in 
May 2004.  Specifically, he subjectively complained of 
irritability and social isolation.  An objective mental 
status examination revealed that his speech was clear, 
coherent, and relevant.  There was no evidence of auditory or 
visual hallucinations.  Concentration and memory were fairly 
intact for recent and remote events.  Affect and mood were 
irritable.  

Nonetheless, he related that he liked his job, had a strained 
relationship with his wife and a fair relationship with his 
seven children, had several close friends that he saw 
regularly, was a member of a band, played at church every 
Sunday, attended church twice a week, and regularly went out 
to eat with his wife.  The diagnosis was adjustment disorder 
versus depressive disorder, not otherwise specified, and 
rule/out alcohol abuse.

The Board has also considered the veteran's Global Assessment 
of Functioning (GAF) scores.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness. See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM IV)).

At the time of the VA examination, the GAF was reported at 
65, indicating "mild" impairment in social or occupational 
functioning.  Moreover, the examiner explicitly opined that 
the veteran's abilities to interact socially and perform job 
duties were only "mildly" impaired.  This evidence is 
consistent with the "mild" symptomatology anticipated by a 10 
percent disability rating.  

Although earlier service treatment records reflected more 
serious psychiatric symptomatology, the May 2004 examiner 
noted that the veteran's difficulties at that time were due 
to his resentment of the demands and ideologies of his 
superior officers and suggested that his psychiatric 
condition may improve with the removal of those stressors 
upon transitioning into civilian life.  In fact, the May 2004 
examiner found no evidence of a current personality disorder, 
but indicated the presence of some personality issues that 
may have been complicating his presentation.  VA treatment 
records indicate no depression or hospitalization for any 
psychiatric illness.

At his October 2007 Board videoconference hearing, the 
veteran testified that he felt unfocused and often 
overreacted.  He was employed full time, despite being 
treated for colon cancer.  He lived with his wife (on active 
duty) and daughter.  He also testified that he believed his 
psychiatric condition had gotten worse and reduced his 
ability to work.  However, a remand for additional evidence 
reflected that he had not received psychiatric treatment 
since 2005.

In considering the veteran's statements and testimony, the 
Board notes that competency of evidence differs from weight 
and credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Therefore, the Board finds that the over-all picture of the 
veteran's adjustment disorder is more consistent with a 10 
percent disability.  Although he complained of lack of focus 
and irritability, he was not shown to have weekly panic 
attacks, chronic sleep impairment, memory loss, or any other 
symptoms consistent with a higher rating.  Therefore, the 
Board finds that a rating in excess of 10 percent is not 
warranted.

II.  Service Connection for Residuals of a Left Wrist Injury 
and a Right Knee Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon a review of the record, the Board finds that service 
connection for right knee and left wrist disorders must be 
denied.  Specifically, a claim for service connection 
requires evidence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Although the veteran testified at his October 2007 Board 
videoconference hearing that VA physicians informed him that 
he had arthritis in his left wrist and right knee, the 
evidence does not reflect current underlying pathology 
affecting the left wrist and right knee.  Specifically, the 
report of a September 2004 VA joints examination diagnosed 
the veteran with "[l]eft hand with laceration to the small 
finger metacarpophalangeal joint with no evidence of loss of 
function" and "[r]ight knee with non-anatomic findings and 
no evidence of objective findings of interarticular 
pathology."  

Further, the May 2004 VA radiology reports revealed no 
abnormalities of the left hand or wrist and negative findings 
for pathology of the right knee.  VA treatment notes reported 
full ranges of motion in both the upper and lower 
extremities. 

As such, no chronic left wrist or right knee disorder is 
shown.  In essence, while the veteran has reported wrist and 
knee pain, there is no competent evidence of pathology 
(disease or injury) that would account for his complaints.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

In summary, in the absence of competent evidence of a current 
left wrist and right knee pathologies, there is no basis to 
allow the veteran's service connection claims.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for residuals of a left wrist 
injury and a right knee disorder and the appeals are denied.    

III.  The Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in April 2004 and June 2004 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection for 
residuals of a left wrist injury and a right knee disorder.  
Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

The veteran's adjustment disorder claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
treatment records.  Further, the veteran submitted additional 
records and several written statements, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in October 2007.  
Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in April 2004, May 2004, and September 
2004.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for an adjustment disorder 
is denied.

Service connection for residuals of a left wrist injury is 
denied.

Service connection for a right knee disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


